      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 1 of 22



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BETHANN MORRISON                      :             CIVIL ACTION
                                      :
             v.                       :
                                      :
HOSEA H. HARVEY, III                  :             NO. 21-2616


                                 MEMORANDUM
Bartle, J.                                    September 21, 2021

          Plaintiff Bethann Morrison, an attorney acting pro se,

filed this action in the Court of Common Pleas of Philadelphia

County against defendant Hosea H. Harvey, III.        He timely

removed the action to this court based on diversity of

citizenship and the requisite amount in controversy.         See also

28 U.S.C. § 1332(a). 1     Before the court is his motion to dismiss

under Rule 12(b)(6) of the Federal Rules of Civil Procedure.          He

maintains that all of plaintiff’s claims are barred by the

statute of limitations because there was undue delay in service

of process.       In the alternative, he asserts that certain claims

were untimely when plaintiff commenced the action.         Finally,

defendant moves to dismiss plaintiff’s counts for defamation and

invasion of privacy for failure to state a claim.




1.   Temple University was also originally named as a defendant
but was dismissed by stipulation of plaintiff and Temple
University while the case was still in the state court.
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 2 of 22



                                   I

          The verified complaint contains some very serious

allegations.   Plaintiff avers that on May 18, 2018, while she

was a law student at Temple University, she was raped by the

defendant who at the time was a professor at the law school.

The rape allegedly took place at his suite at the Harrah’s Hotel

and Casino in Atlantic City, New Jersey.       She reported what

occurred a few days later to an Assistant Dean at Temple and

initiated a formal Title IX complaint against defendant.          Before

a Title IX hearing on the complaint was held at Temple,

defendant resigned his position.

          Plaintiff further alleges that defendant provided

untrue and derogatory information about her to the Pennsylvania

Board of Law Examiner when she rejected his request that she

withdraw her Title IX complaint.       The Board at that time was

reviewing her application for admission to the Bar after she

passed the bar examination in February 2019.

          In addition to claims for defamation and invasion of

privacy, plaintiff asserts counts for negligence, sexual battery

(rape), assault, battery, false imprisonment, intentional

infliction of emotional distress, and negligent infliction of

emotional distress.   At the time the lawsuit was filed,

plaintiff was a citizen of Pennsylvania while defendant was a

citizen of the State of Washington.

                                  -2-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 3 of 22



                                   II

          Under the Pennsylvania Rules of Civil Procedure, a

plaintiff may commence a civil action in the Court of Common

Pleas by filing with the prothonotary either a praecipe for a

writ of summons or a complaint.      See Pa. R.C.P. 1007.

          The plaintiff, of course, must take steps to have the

writ and the complaint served on the defendant.        Service on a

defendant in the Commonwealth is to be accomplished within

30 days while service outside the Commonwealth is to take place

within 90 days.   If the complaint is not served within the time

provided for in the rules, the plaintiff must ask the

prothonotary to reissue the writ or reinstate the complaint so

as to permit service to be effected.      There is no limit under

the rules to the number of times the writ may be reissued or the

complaint reinstated.    See Pa R.C.P. 401, 404.

          When the plaintiff commences the action by a praecipe

for a writ of summons, the prothonotary, on a praecipe by the

defendant, shall require the plaintiff to file a complaint.           If

the plaintiff, per the directive of the prothonotary, does not

do so within 20 days, the prothonotary shall enter a judgment of

non pros on the praecipe of the defendant.        See Pa. R.C.P. 1037.

          Under Rule 404, the proper method of service of

process outside the Commonwealth may be accomplished by hand

delivery by a competent adult or by any form of mail requiring a

                                  -3-
         Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 4 of 22



receipt signed by the defendant or his authorized agent as

provided in Rule 403.       Rule 403 also authorizes service by

ordinary mail if the postal authority notes that defendant

refused to accept the mail requiring his signature. 2

                                     III

             The record of the Court of Common Pleas establishes

that the plaintiff commenced this action by filing a praecipe

for a writ of summons on May 13, 2020.          The prothonotary issued

the writ the next day.       According to the state court docket,

plaintiff filed on July 1, 2020, and again on October 17, 2020,

a praecipe for reissuance of the writ of summons.            Each time the

writ was reissued.      A case management conference was scheduled

by the court for December 30, 2020.         The docket for that date

simply recorded, “APL. failed to file complaint after multiple

listings for case management review.”          On January 5, 2021, the

court issued a rule to show cause why this matter should not be

nonprossed for failure to file a complaint in a timely manner.

The rule was returnable on January 27, 2021.           On that day,

plaintiff filed her complaint and the rule was dissolved.                A

February 19, 2021 docket entry records, “Attempted service – not

found.    Hosea A. Harvey not found on 11/01/20 (filed on behalf

of Bethann Morrison)” and “Attempted Service – not found.



2. There are several other methods of service not relevant
here.
                                     -4-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 5 of 22



Hosea H. Harvey not found on 11/15/20 (filed on behalf of

Bethann Morrison).”

          The docket entry for February 22, 2021 states, “Case

rescheduled by court” and noted the rescheduling of a case

management conference for April 19, 2021.       The entry for

February 23, 2021 reads, “Returned mail order dated 1/27/21 as

undeliverable at the address on file with the court to the

following party:    Hosea H. Harvey.”

          The docket further reflects that the court on April

27, 2021 “issued a rule to show cause why this matter should not

be non-prossed for failure to effectuate service and/or file a

motion for alternative service.”      The rule returnable was set

for May 19, 2021.

          On May 10, 2021, plaintiff filed a praecipe to

reinstate the complaint.    The docket notes for that day:

“Complaint with notice to defend within twenty (20) days after

service in accordance with Rule 1018.1 reinstated (filed on

behalf of Bethann Morrison).”     On May 17, 2021, plaintiff filed

a Declaration of Service that service of the complaint had been

made on Hosea H. Harvey on May 13, 2021 by serving his spouse at

his “usual place of abode” on Roanoke Street in Seattle,

Washington.   Defendant removed the action to this court on

June 9, 2021.



                                  -5-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 6 of 22



            In addition to the state court record, this court has

before it discovery which this court permitted concerning the

issue of service of process.     The discovery included the

deposition of plaintiff, documents, answers to requests for

admissions served on defendant, and an affidavit or declaration

of plaintiff and defendant.

            Plaintiff testified that prior to filing suit she had

learned that defendant was no longer living in Philadelphia but

had moved to Seattle, Washington.       Through a Google search she

discovered that he worked at a company located at 939 Westlake

Avenue N in Seattle.    It was that address for him that she

provided to the court when filing this action.        After filing the

praecipe for writ of summons on May 13, 2020 she attempted

without success to reach the Philadelphia Sheriff’s office to

arrange for service of the writ.      Neither of her phone calls was

answered.   Thereafter “she sought a private process server to

serve the writ.”

            During the first 90 days after she instituted suit, a

process server she engaged in Philadelphia found what he deemed

to be another Seattle address for defendant on Roanoke Street.

Because of the coronavirus pandemic, the process server advised

her of the difficulties of making personal service when people

were not answering their doors and suggested she try alternative

means of service.

                                  -6-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 7 of 22



          On July 1, 2020, as noted above, she had the writ of

summons reissued although the 90 days in which to serve

defendant outside of Pennsylvania would not expire until

mid-August.   On July 27, 2020, on the advice of the process

server and during the first 90 days after the writ of summons

issued, plaintiff sent an email to defendant in which she

attached the writ of summons and asked him to accept service by

signing and returning the attached Acceptance of Service.             She

also stated that if he preferred she would have her writ

personally served.    The email was sent to his Yahoo account

which they had used to correspond in 2018.        She never heard from

him about the email.    In a declaration, defendant admitted that

he received the email in a Yahoo email account which “I

previously used prior to 2018.”      However, the email had been

labeled as “spam” and “Yahoo, via a warning message, indicated

attachments cannot download.     Attachments in emails marked as

spam may contain certain harmful content.”        As a result, he

stated he did not open the email and learn its contents until

July 2021.

          During this period, plaintiff called anonymously to

the company on Westlake Avenue where she understood that

defendant worked.    The person answering the phone refused to

supply her with any information about the defendant.



                                  -7-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 8 of 22



           Toward the end of the summer, she began to search for

a process server in Seattle to make personal service.         On

October 17, 2020, she had the writ of summons again reissued.

She did not hire a process server in the Seattle area until

October 19, 2020.   He then made multiple unsuccessful attempts

in October and November 2020 to serve the reissued writ on

defendant at both the Westlake Avenue and Roanoke Street

addresses.

           Plaintiff was advised that at the Westlake address, a

person could enter only if buzzed in.       Defendant in his

declaration stated that his office on Westlake Avenue was closed

during this time because of the coronavirus pandemic.

           The Return of Non-Service which was filed on February

19, 2021 and which her process server prepared under oath

concerning his unsuccessful efforts to effect service in October

and November 2020 on defendant at Roanoke Street reads as

follows:

           10/21/20 @ 10:30 a.m. African American
           female sitting at a laptop inside but closed
           the window coverings after I knocked on the
           door. Home also has a security camera over
           the front door

           10/24/20 @ 8:50 a.m. NO ANSWER

           10/25/20 @ 2:40 p.m. NO ANSWER

           10/28/20 @ 7:45 p.m. NO ANSWER, LIGHTS ON
           INSIDE


                                  -8-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 9 of 22



          10/29/20 @ 8:25 p.m. NO ANSWER, LIGHTS ON
          INSIDE

          10/31/20 @ 3:30 p.m. NO ANSWER, HEARD PEOPLE
          INSIDE
          11/1 @ 5:35 p.m. NO ANSWER, HEARD PEOPLE
          INSIDE

          In the second filed Return of Non-Service, the process

server further affirmed as to attempted service at Westlake

Avenue and Roanoke Street:

          939 WESTLAKE AVENUE
          11/13 @ 12:55 p.m. BUILDING LOCKED, TRIED
          CONTACTING SERVEE VIA CALLBOX OUT FRONT.
          SERVER WAS TOLD THAT SERVEE WAS BUSY AFTER
          HE HAD TO LET THEM KNOW WHY HE WAS THERE.

          256 E. ROANOKE STREET
          11/15 @ 5:55 p.m. ARRIVED AT SERVEE’S
          HOUSE, LIGHTS ON INSIDE, HIS VEHICLE IS
          PARKED IN THE PARKING LOT. SERVER COULD SEE
          A LARGE SUITCASE IN THE FRONT SEAT. SERVER
          PARKED ACROSS THE STREET, AT 8:00 p.m.
          SERVER KNOCKED ON THE DOOR, AFRICAN AMERICAN
          FEMALE ANSWERED AND SAID SHE WAS
          HOUSESITTING. SHE SAID SERVEE SHOULD BE HOME
          AFTER THE WEEKEND BUT WOULDN’T TELL HIM WHEN
          AND CLOSED THE DOOR QUICKLY

          Plaintiff testified at her deposition that she made no

effort to mail the writ to defendant either by first class or

certified mail.   With respect to first class mail, she reasoned

that there would be no proof that he received it.         As to

certified mail, it was her experience during the time of the

coronavirus pandemic that the post office would have a difficult

time obtaining a signature.



                                  -9-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 10 of 22



           After a notice from the court about a possible

non pros of this case for failure of service, she filed the

complaint on January 27, 2020.      She had not been satisfied with

the process server she had previously engaged and in late

December and January “had multiple phone calls with multiple

potential servers.”    She also began efforts to hire someone who

had experience in surveillance but found this to be a challenge.

           As previously noted, on April 27, 2021, the Common

Pleas Court once again issued a rule to show cause why the

action should not be nonprossed for failure to effectuate

service.   The return date was May 19.      Before the return date

plaintiff hired a new process server who made service of the

reinstated complaint on defendant’s wife at defendant’s home on

Roanoke Street in Seattle on May 13, 2021.

           On that day, plaintiff again called defendant’s office

and left a message for him.      That message was relayed to

defendant by a Joel Latta.      His message to defendant identified

the caller as Bethann Orzeck (plaintiff’s married name) and

listed the phone number from which she had called.          Defendant

immediately acknowledged receipt of what Latta had sent him.

           Throughout her deposition, plaintiff referenced that

the coronavirus pandemic had slowed down her efforts to effect

service on defendant.



                                  -10-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 11 of 22



                                   III

          A federal court in a diversity action must apply the

statute of limitations and the tolling principals that would be

applied by the state where the federal court is sitting.          In

this case, the court looks to the law of Pennsylvania.          Guaranty

Trust Co. v. York, 326 U.S. 99 (1945); Bohus v. Beloff, 950 F.2d

919, 924 (3d Cir. 1991).

          As noted above, an action is commenced in Pennsylvania

in the Court of Common Pleas when a praecipe for writ of summons

or a complaint is filed with the prothonotary.         See 42 Pa. Cons.

Stat. § 5503(a); Pa. R. Civ. P. 1007.       The action must also be

commenced within the time provided by the relevant statutes of

limitation.   42 Pa. Cons. Stat. § 5501(a). 3      When the cause of

action accrues outside of Pennsylvania but the action is filed

in the Commonwealth, the Pennsylvania courts apply the statute

of limitations of the state which “first bars the claim.”

42 Pa. Cons. Stat. § 5521(b).

          Certain of plaintiff’s claims accrued in Pennsylvania

while others accrued in New Jersey.       In Pennsylvania, the

relevant statute of limitations for all her claims is two years

except for defamation and invasion of privacy where the



3. There are of course exceptions to these statutory time
periods where tolling is applicable. See, e.g., Nicole B. v.
Sch. Dist. of Philadelphia, 237 A.3d 986, 995–96 (Pa. 2020).
Tolling is not an issue here.
                                  -11-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 12 of 22



limitations period is one year. 42 Pa Cons. Stat. §§ 5523, 5524.

Since the New Jersey periods are the same or longer for all

claims, the Pennsylvania deadlines control. See, e.g.,

Frankentek Residential Sys., LLC v. Buerger, 15 F. Supp. 3d 574,

581–82 (E.D. Pa. 2014).

          The praecipe for writ of summons was filed in the

Court of Common Pleas of Philadelphia County on May 13, 2020.

The statute of limitations for defamation, which is one year,

accrues when the defendant first made the defamatory statements

to the Pennsylvania Board of Law Examiners.        See Evans v. Phila.

Newspapers, Inc., 601 A.2d 330, 333–34 (Pa. Super. Ct. 1991).

The complaint appears to allege that defendant made the false

statements after an encounter plaintiff had with defendant in

December 2018 and once she had passed the Pennsylvania bar

examination in February 2019.      Since the praecipe for writ of

summons was filed more than a year later, her claim for

defamation is untimely.

          Likewise, plaintiff’s claim for invasion of privacy

fails because it was filed beyond the one year Pennsylvania

statute of limitations.     See Yates v. Commercial Index Bureau,

Inc., 861 F. Supp. 2d 546, 550 (E.D. Pa. 2012); 42 Pa Cons.

Stat. § 5523(1).   Again, the praecipe for writ of summons was

filed on May 13, 2020.     The complaint alleges that defendant’s

“unwanted and offensive sexual assault . . . was an invasion of

                                  -12-
         Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 13 of 22



plaintiff’s physical solitude and privacy . . . and [gave]

unwanted publicity to [plaintiff’s] private life and that

defendant’s “derogatory and defamatory comments . . . to the

Pennsylvania Bar Examiners placed [plaintiff] in a false light.”

According to the complaint, the sexual assault occurred on May

18, 2018 and the false statements occurred at the latest in

February 2019 — all more than a year before this action was

begun.

             Plaintiff does not challenge the defendant with

respect to her tardiness in filing her claims for defamation and

invasion of privacy, and the court will dismiss them as time

barred.     As a result, it is not necessary to reach the question

whether plaintiff has stated valid claims for relief.

                                      IV

             Defendant next argues that the remaining claims for

negligence, sexual battery (rape), assault, battery, false

imprisonment, intentional infliction of emotional distress, and

negligent inflection of emotional distress are all barred by the

two-year Pennsylvania statute of limitations.            While defendant

concedes that the initial praecipe for a writ of summons was

filed within two years of the accrual of these claims, he

asserts that the plaintiff’s delay in effecting service of the




                                     -13-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 14 of 22



writ and the complaint vitiates the timely filing of the

praecipe.

            The filing of the praecipe for writ of summons

commences an action and generally tolls the running of the

statute of limitations under Pennsylvania law.         Nonetheless, the

Pennsylvania Supreme Court ruled in Lamp v. Heyman, 366 A.2d

882, 889 (Pa. 1976), that “a writ of summons shall remain

effective to commence an action only if the plaintiff then

refrains from a course of conduct which serves to stall in its

tracks the legal machinery he has just set in motion.”          The

Court required a plaintiff to act in good faith to effectuate

notice to the defendant under the relevant Rules of Civil

Procedure.    Id.   Later, in Farinacci v. Beaver County Indus.

Dev. Auth., 511 A.2d 757, 759 (Pa. 1986), the Court emphasized

that “where noncompliance with Lamp is alleged, the court must

determine in its sound discretion whether a good-faith effort to

effectuate notice was made.     Thus, evidentiary determinations

are required.”

            Thereafter, the Pennsylvania Supreme Court’s handed

down McCreesh v. City of Philadelphia, 888 A.2d 664 (Pa. 2005).

At the outset, after review of its previous decisions, it

announced that with respect to service of process it was

“adopting a more flexible approach” that “sufficiently protects

defendants from defending against stale claims without the

                                  -14-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 15 of 22



draconian action of dismissing claims based on technical

failings that do not prejudice the defendants.”         Id. at 666.

The Court repeated that the action is commenced for statute of

limitation purposes when “a document embodying the matter is

filed in the appropriate office.”        Id. at 671 (internal

quotations omitted); 42 Pa. Cons. Stat. § 5503.         Pursuant to

Pennsylvania law and the Pennsylvania Rules of Civil Procedure,

commencement of an action takes place when either a praecipe for

a writ of summons or a complaint is filed with the prothonotary.

The Court noted that Rule 401(b)(2) provides that “a writ may be

reissued or a complaint reinstated at any time and any number of

times.”   This rule, in the Court’s view, “undermine[s] the

purpose of the statute of limitations” by allowing a plaintiff

“to delay interminably” in providing notice of the lawsuit to

the defendant.   Id. at 671.

          In McCreesh, plaintiff allegedly suffered personal

injuries on August 14, 2002 when a tree on the property of the

City of Philadelphia fell on his truck while he was driving it.

He timely filed a praecipe for a writ of summons on August 12,

2002 and mailed a copy to the City.        The City’s Law Department

acknowledged receipt on August 13, 2002.        Nothing happened until

November 8, 2002 when he filed his complaint.         On that date,

plaintiff also had the writ of summons reissued and properly



                                  -15-
       Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 16 of 22



served the reissued writ by hand delivering it to the City the

same day.

            The Common Pleas Court overruled the City’s

preliminary objections that service by process was untimely.

The Commonwealth Court reversed.       The Pennsylvania Supreme

Court, reversing the Commonwealth Court, directed that the

action be remanded to the Common Pleas Court to determine

whether the City, in light of the actual notice of the lawsuit

it received on August 13, 2002, had suffered prejudice because

of the delay in proper service between August 13, 2002 and

November 2002.

            McCreesh reiterated that in order to preserve the

efficacy of the statute of limitations and to avoid dismissal

for undue delay in the service of process, the plaintiff must

act in good faith in attempting to serve the defendant.           Whether

a plaintiff does so is a matter which “lies within the sound

discretion of the trial court.”       Id. at 672. Relying on Lamp,

the Supreme Court explained that the claims should be dismissed

only “where plaintiffs have demonstrated an intent to stall the

judicial machinery or where plaintiffs’ failure to comply with

the Rules of Civil Procedure has prejudiced defendant.”           Id. at

674.   The Court again rejected “draconian procedures” and

emphasized that there is no “objective bright line standard of

compliance.”    Id.   In a footnote, it added, “there may be

                                   -16-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 17 of 22



situations where actual notice may not be absolutely necessary

so long as prejudice did not result, but we need not delineate

such an exception here because the issue is not before us.”            Id. 4

          The Pennsylvania Supreme Court’s most recent

pronouncement on the subject of timely service occurred earlier

this year in a 4-to-3 decision in Gussom v. Teagle, 247 A.3d

1046 (Pa. 2021).   In that case, plaintiff filed a complaint on

April 26, 2018, against defendant for injuries suffered in an

automobile accident on July 25, 2016.       The complaint was timely

filed within the two years allowed for a negligence action.            On

May 9, 2018, the plaintiff filed an affidavit of non-service.

Plaintiff had attempted to serve the defendant in Philadelphia

but learned at that time that he had sold his home and moved to

Virginia a year and a half earlier.       On August 28, 2018,

plaintiff filed a praecipe to reinstate the complaint.          On that

date, plaintiff mailed the complaint by certified mail to an

address in Virginia but the mail was never claimed.          Thereafter

plaintiff asserted that she believed that she had located him in

Philadelphia.   She reinstated the complaint on September 28 and

maintains that service was made on defendant’s father on




4. Cases related to undue delay in service of process often
cite Witherspoon v. City of Philadelphia, 768 A.2d 1079 (Pa.
2001). Witherspoon, which was decided before McCreesh, is of
limited value since there is no majority opinion of the
Pennsylvania Supreme Court.
                                  -17-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 18 of 22



September 29.    In the meantime on August 13, 2018, defendant’s

counsel had entered his appearance, and on September 18

defendant filed preliminary objections seeking dismissal of the

complaint for failure to make timely service.         The Common Pleas

Court sustained the preliminary objections and dismissed the

complaint.    Both the Superior Court and the Supreme Court

affirmed.

            The Court emphasized that the plaintiff has the burden

to demonstrate that she has made a good faith effort to serve

the complaint.    After reviewing the legal analysis in Lamp,

Farinacci, and McCreesh, the Court summarized the law as

follows:

            In sum, Lamp and its progeny require a
            plaintiff to make a good-faith effort in
            diligently and timely serving process on a
            defendant. When a defendant presents a
            factual dispute as to whether a plaintiff
            fulfilled this duty, the plaintiff carries
            an evidentiary burden to demonstrate that
            she met her good-faith mandate. If a
            plaintiff presents credible evidence that
            she made this attempt at service, then she
            fulfills her requirement to prove good
            faith. If a plaintiff does not present such
            evidence, then she has failed to satisfy her
            evidentiary burden, regardless of whether
            her actions (or inaction) were intentional,
            unintentional, or otherwise. However,
            pursuant to McCreesh, a trial court should
            not punish a plaintiff by dismissing her
            complaint where she is able to establish
            that her improper but diligent attempts to
            service resulted in the defendant receiving
            actual notice of the commencement of the
            action, unless the plaintiff’s failure to

                                  -18-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 19 of 22



          serve process properly evinced an intent to
          stall the judicial machinery or otherwise
          prejudiced the defendant.

          The Court, based on the evidence presented, agreed

that the trial court had exercised its sound discretion in

finding that the plaintiff had not acted diligently in serving

the complaint.   It emphasized that between May 28, 2018 when

plaintiff filed the affidavit of non-service she had done

nothing else until she filed a praecipe to reinstate the

complaint on August 22, 2018, almost three months later. 5

          In light of Gussom, the evidence here falls far short

of what is necessary to find that plaintiff acted in good faith

in her effort to effect service.      The praecipe for writ of

summons which commenced this action was filed on May 13, 2020.

It took her a year until May 13, 2021, to make service even

though she had known plaintiff’s home address in Seattle since

the summer of 2020.    Long intervals went by when nothing

substantive was happening.     While plaintiff had emailed

defendant in July 2020 with a copy of the summons, he filed a



5.   As to the fact that defendant’s counsel entered an
appearance on August 13, 2018, the Court simply noted in a
footnote, “The record does not reflect what prompted counsel to
enter an appearance for Defendant,” and then later added “there
is no evidence of record that would otherwise establish that
Plaintiff’s actions or inaction gave Defendant actual notice of
the lawsuit in a timely manner.” The dissent quite cogently
reasons that defendant surely knew about the lawsuit as of
August 13 and that as a result, plaintiff had acted in good
faith to serve the defendant.
                                  -19-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 20 of 22



declaration in this action that the account was inactive, that

the email was denominated as spam, that he did not open it, and

that he had no knowledge of its contents until it was called to

his attention during discovery in this action.         Plaintiff has

not demonstrated that he had actual notice of the lawsuit before

service in May 2021.    There is also conflicting evidence as to

whether defendant’s office location on Westlake Avenue was

closed due to the coronavirus pandemic.       Even if it was closed

and defendant was not present, plaintiff had knowledge of

defendant’s home address.

          Plaintiff delayed in hiring a process server in

Seattle until October 19, 2020, over five months after the

praecipe for writ of summons was filed.       While several attempts

were made to make service on him both at his office and at his

home in Seattle in late October and November, those attempts

were unsuccessful.    This was well beyond the 90-day window

provided under the state rules to make service outside the

Commonwealth.   Thereafter, plaintiff seemed to have entered what

can only be characterized as further periods of quiescence.

There is no evidence of further attempts of service at any

location in Seattle until after she had the complaint reinstated

and service was effected at his home on May 13, 2021.          Indeed,

twice in 2021, the Common Pleas Court directed the plaintiff to

show cause why the lawsuit should not be nonprossed, and only

                                  -20-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 21 of 22



then was she spurred into activity.       Plaintiff had stalled the

judicial machinery at least at these junctures.          Moreover, at

no time did she ever take advantage of service by mail as

permitted under Rules 403 and 404 of the Pennsylvania Rules of

Civil Procedure.

            In Gussom, the Pennsylvania Supreme Court agreed that

good faith and diligence were lacking with only three months of

inaction.    Here it took plaintiff a year to make service with a

total of many more than three months of inaction when, as noted

above, she had the defendant’s home address for virtually the

entire period.    The court acknowledges that the coronavirus

pandemic as well as distance undoubtedly slowed her efforts, but

these hurdles did not justify the hiatus of a year before

service was accomplished.     Plaintiff has not carried her burden

under Pennsylvania law to establish that she acted diligently

and in good faith in her effort to effectuate service of process

on defendant.

            The decisions of the Pennsylvania Supreme Court at

times intimate that prejudice to defendant is a factor to be

considered in the court’s analysis.       In Gussom, the Court

explained that the trial court should consider whether

plaintiff’s diligent but improper attempts at service provided

defendant with actual notice of the commencement of the action.

Plaintiff has not established that defendant had actual notice

                                  -21-
      Case 2:21-cv-02616-HB Document 14 Filed 09/21/21 Page 22 of 22



before service was made on May 13, 2021.        There is nothing

before this court to show that any lack of prejudice to the

defendant saves the day for the plaintiff.

          Gussom was not decided until March 25, 2021, some 10

months after this action was commenced.       To the extent plaintiff

properly relied on McCreesh, the then existing precedent, the

result again does not change.      Plaintiff has not complied with

the good faith standard articulated in that case.         Nor does the

court need to delve into the issue of prejudice to defendant

since he did not have actual notice of the lawsuit until service

was made on May 13, 2021.

          Accordingly, the court will dismiss the remaining

claims in plaintiff’s complaint, that is, her claims for

negligence, sexual battery (rape), assault, battery, false

imprisonment, intentional infliction of emotional distress and

negligent infliction of emotional distress, as barred because of

lack of timely service of process.




                                  -22-
